



Exhibit 10.21


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “First Amendment”) is made as of January 11, 2019 (the “Effective Date”),
by and among ESSEX PORTFOLIO, L.P., a California limited partnership
(“Borrower”), the lenders which are parties hereto (collectively, the “Lenders”)
and PNC BANK, NATIONAL ASSOCIATION, as administrative agent under the Credit
Agreement (in such capacity, “Administrative Agent”) and L/C Issuer.
BACKGROUND
A.Administrative Agent, the Lenders, and Borrower entered into that certain
Second Amended and Restated Revolving Credit Agreement, dated as of January 17,
2018 (the “Credit Agreement”), pursuant to which the Lenders agreed to make
revolving credit loans to Borrower under the terms and conditions set forth
therein.


B.Administrative Agent, the Lenders and Borrower desire to modify the Credit
Agreement and the other Loan Documents to (i) extend the Original Maturity Date,
and (ii) modify certain other terms and provisions, on the terms and subject to
the conditions herein set forth.
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
AGREEMENT
1.Terms. Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.


2.Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:


(a)The definition of “Applicable Committed Loan Margin” in Section 1.1 is hereby
amended and restated to read in full as follows:


““Applicable Committed Loan Margin” means the Applicable LIBOR Committed Loan
Margin or the Applicable Reference Rate Committed Loan Margin determined from
the following pricing grid based on the current published or private ratings of
Guarantor’s senior unsecured long term debt, as provided below:
TIER
GUARANTOR’S SENIOR UNSECURED LONG TERM DEBT RATING
APPLICABLE LIBOR COMMITTED LOAN MARGIN (BPS)
FACILITY FEE
(BPS PER ANNUM)
APPLICABLE REFERENCE RATE COMMITTED LOAN MARGIN (BPS)
I
A- and/or A3 or better
77.5
12.5
0
II
BBB+ and/or Baa1
82.5
15
0
III
BBB and/or Baa2
90
20
0
IV
BBB- and/or Baa3
110
25
20
V
Less than BBB- and/or Baa3
145
30
55



Borrower shall provide to Administrative Agent written evidence of the current
rating or ratings on Guarantor’s senior unsecured long term debt by any of
Moody’s, S&P and/or Fitch, if such rating agency has provided to Guarantor a
rating on such senior unsecured long term debt, which evidence shall be
reasonably acceptable to Administrative Agent; provided, that, at a minimum,
Guarantor must provide such a rating from either Moody’s or S&P. In the event
that Guarantor has a rating on its senior unsecured long term debt provided by
(a) both




--------------------------------------------------------------------------------






Moody’s and S&P, (b) both Moody’s and Fitch, (c) both S&P and Fitch, or (d) each
of Moody’s, S&P and Fitch, and there is a difference in rating between such
rating agencies, the Applicable Committed Loan Margin shall be based on the
higher rating. Changes in the Applicable Committed Loan Margin shall become
effective on the first day following the date on which any of Moody’s, S&P or
Fitch that has provided Guarantor a rating on Guarantor’s senior unsecured long
term debt changes such rating. Borrower shall notify Administrative Agent of any
such changes in Guarantor’s senior unsecured long term debt pursuant to and in
accordance with Section 6.4(i).”
(a)The definition of “Gross Asset Value” in Section 1.1 is hereby amended and
restated to read in full as follows:


““Gross Asset Value” shall mean, at any time, the sum (without duplication) of
(i) an amount equal to EBITDA for Guarantor and its consolidated subsidiaries
for the most recent four (4) consecutive fiscal quarters for which
Administrative Agent has received financial statements (the “Measuring Period”)
(excluding any income attributable to properties bought or sold during such
Measuring Period), and divided by the applicable Capitalization Rate (expressed
as a decimal); (ii) the amount of cash and marketable securities held by
Guarantor and its consolidated subsidiaries as of the end of such Measuring
Period; (iii) the aggregate acquisition cost of properties acquired by Guarantor
or any of its consolidated subsidiaries during such Measuring Period (including
Borrower’s pro rata shares of any properties acquired by Joint Ventures, based
on its Capital Interests in such Joint Ventures); and (iv) the aggregate book
value of all development property as of the end of the Measuring Period
(including Borrower’s pro rata share of development property held by Joint
Ventures, based on its Capital Interests in such Joint Ventures). For the
purposes of the foregoing clause (iv), “development property” shall include all
properties from the date that such properties are listed as development projects
in Guarantor’s 10K or 10Q until the date that is eighteen (18) months following
the date on which Completion of Construction on such development property has
occurred.”
(b)The definition of “Original Maturity Date” in Section 1.1 is hereby amended
and restated to read in full as follows:


““Original Maturity Date” means December 31, 2022.”
(c)The definition of “Permitted Subordinated Indebtedness” in Section 1.1 is
hereby amended and restated to read in full as follows:
  
““Permitted Subordinated Indebtedness” means Indebtedness owing by an Obligor to
an Intercompany Creditor, provided that such Intercompany Creditor has executed
a subordination agreement in form and substance acceptable to Administrative
Agent in its reasonable discretion.”
(d)The following new definitions are hereby added to Section 1.1, in appropriate
alphabetical order, to read in full as follows:


““Beneficial Owner” means, for Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of Borrower’s
equity interests; and (b) a single individual with significant responsibility to
control, manage, or direct Borrower.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Certificate of Beneficial Ownership” shall mean, for Borrower, a certificate in
form and substance acceptable to Administrative Agent and the Lenders (as
amended or modified by Administrative Agent from time to time in its sole
discretion), certifying, among other things, the Beneficial Owner of Borrower.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
January 11, 2019, by and among Administrative Agent, the Lenders and Borrower.”
“LIBOR Termination Date” shall have the meaning set forth in Section 2.10.5.”
(e)A new Section 2.10.5 is hereby added as follows:
“2.10.5. Successor LIBOR Rate Index. (i) If Administrative Agent reasonably and
in good faith determines (which determination shall be final and conclusive,
absent manifest error) that (a) the circumstances




 
2
 

--------------------------------------------------------------------------------





set forth in Section 3.5 have arisen and are unlikely to be temporary, (b) the
LIBOR Base Rate specified herein is no longer a widely used benchmark rate for
newly originated loans in the U.S. syndicated loan market in the applicable
currency or (c) the circumstances set forth in Section 3.5 have not arisen but
the applicable supervisor or administrator (if any) of the LIBOR Base Rate or a
Governmental Authority having jurisdiction over Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Base Rate
shall no longer be used for determining interest rates for loans in the U.S.
syndicated loan market in the applicable currency (the applicable date of any
such event, a “LIBOR Termination Date”), then Administrative Agent may (in
consultation with Borrower and as determined by Administrative Agent to be
generally consistent with market practice), choose a replacement index for the
LIBOR Base Rate and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in interest rate based on the replacement index will be
substantially equivalent to the all-in LIBOR Rate-based interest rate in effect
prior to its replacement.
(ii)    Administrative Agent and Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be necessary or appropriate, in the discretion of
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
10.1 hereof), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the fifth (5th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless Administrative Agent receives, on or before such
fifth (5th) Business Day, a written notice from the Required Lenders stating
that such Lenders object to such amendment (which notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects).
(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (a) will be determined with due
consideration to the then-current market practices in respect of syndicated
loans in the United States for determining and implementing a rate of interest
for newly originated syndicated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, (b) may also
reflect adjustments to account for (x) the effects of the transition from the
LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index and (c) shall be applied in a
manner consistent with market practice.
(iv)    Until an amendment reflecting a new replacement index in accordance with
this Section 2.10.5 is effective, each advance, conversion and renewal of a
LIBOR Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if Administrative Agent reasonably and in good faith
determines (which determination shall be final and conclusive, absent manifest
error) that a LIBOR Termination Date has occurred, then following the LIBOR
Termination Date, all LIBOR Loans shall automatically be converted to Reference
Rate Committed Loans until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.
(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.”
(f)The following new Section 6.1.6 is hereby added:


“6.1.6. Certificate of Beneficial Ownership and Other Additional Information. If
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, then Borrower shall provide to Administrative Agent and the Lenders:
(i) promptly upon such qualification, a Certificate of Beneficial Ownership in
form and substance acceptable to Administrative Agent and the Lenders and
thereafter from time to time confirmation of the accuracy of the information set
forth in the most recent Certificate of Beneficial Ownership provided to
Administrative Agent and the Lenders; (ii) a new Certificate of Beneficial
Ownership, in form and substance acceptable to Administrative Agent and the
Lenders, when the individual(s) to be identified as a Beneficial Owner have
changed; and (iii) such other information and documentation as may reasonably be
requested by Administrative Agent or any Lender from time to time for purposes
of compliance by Administrative Agent or such Lender with applicable laws
(including without limitation the Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by Administrative Agent or such Lender to comply therewith.”
(g)Section 6.14(b) is hereby amended and restated to read in full as follows:




 
3
 

--------------------------------------------------------------------------------







“6.14(b). Borrower shall not, and shall not permit any of its subsidiaries to,
create, assume or allow any negative pledge agreement in favor of any other
Person affecting or relating to any Unencumbered Property, other than a negative
pledge agreement as contemplated by Section 6.14(a) under and pursuant to a
third party credit agreement (including any third party private placement note
agreement) with institutional investors or under and pursuant to notes issued at
any time in a Rule 144A, Regulation S or public offering or exchange of such
notes. In addition, neither Borrower nor Guarantor shall incur nor permit their
respective subsidiaries to incur (in this context, an “Obligor”) any
intercompany Indebtedness owing to Borrower, Guarantor, any such subsidiary of
Borrower or Guarantor or any other Affiliate (in this context, an “Intercompany
Creditor”) other than on fair and reasonable terms substantially as favorable to
the Obligor as would be obtainable by the Obligor at the time in a comparable
arm’s length transaction with a Person other than the Intercompany Creditor.”
(h)The following new Section 7.19 is hereby added:


“7.19. Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Administrative Agent and Lenders for
Borrower on or prior to the date of the First Amendment (if such certification
was required to be delivered by Administrative Agent), as updated from time to
time in accordance with this Agreement, is accurate, complete and correct as of
the date thereof and as of the date any such update is delivered.”
1.Loan Documents. Except where the context clearly requires otherwise, all
references to the Credit Agreement in any other Loan Document shall be to the
Credit Agreement as amended by this First Amendment.


2.Borrower’s Ratification. Borrower agrees that it has no defenses or set-offs
against the Lenders or their respective officers, directors, employees, agents
or attorneys, with respect to the Loan Documents, all of which are in full force
and effect, and that all of the terms and conditions of the Loan Documents not
inconsistent herewith shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms. Borrower hereby
ratifies and confirms its obligations under the Loan Documents and agrees that
the execution and delivery of this First Amendment does not in any way diminish
or invalidate any of its obligations thereunder.


3.Guarantor Ratification. Guarantor agrees that it has no defenses or set-offs
against the Lenders or their respective officers, directors, employees, agents
or attorneys, with respect to the Guaranty, which is in full force and effect,
and that all of the terms and conditions of the Guaranty not inconsistent
herewith shall remain in full force and effect unless and until modified or
amended in writing in accordance with their terms. Guarantor hereby ratifies and
confirms its obligations under the Guaranty and agrees that the execution and
delivery of this First Amendment does not in any way diminish or invalidate any
of its obligations thereunder.


4.Representations and Warranties. Borrower hereby represents and warrants to the
Lenders that:
(a)The representations and warranties made in the Credit Agreement, as amended
by this First Amendment, are true and correct in all material respects as of the
date hereof;
(b)After giving effect to this First Amendment, no Default or Event of Default
under the Credit Agreement or the other Loan Documents exists on the date
hereof;
(c)This First Amendment has been duly authorized, executed and delivered by
Borrower so as to constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with its terms, except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights or by general equitable
principles;
(d)The Joinder Page to this First Amendment has been duly authorized, executed
and delivered by Guarantor; and
(e)No material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of Borrower, Guarantor or any of their
subsidiaries or Affiliates has occurred since the date of the last financial
statements of the afore-mentioned entities which were delivered to
Administrative Agent.


All of the above representations and warranties shall survive the making of this
First Amendment.
5.Conditions Precedent. The effectiveness of the amendments set forth herein is
subject to the fulfillment, to the satisfaction of Administrative Agent and its
counsel, of the following conditions precedent:


(a)Borrower shall have delivered to Administrative Agent the following, all of
which shall be in form and substance satisfactory to Administrative Agent and
shall be duly completed and executed (as applicable):




 
4
 

--------------------------------------------------------------------------------







(i)This First Amendment;


(ii)If requested by Administrative Agent, evidence that the execution, delivery
and performance by Borrower and Guarantor, as the case may be, of this First
Amendment have been duly authorized, executed and delivered by Responsible
Officers of Borrower and Guarantor, as the case may be; and


(iii)Such additional documents, certificates and information as Administrative
Agent may require pursuant to the terms hereof or otherwise reasonably request.


(b)The representations and warranties set forth in the Credit Agreement shall be
true and correct in all material respects on and as of the date hereof.


(c)After giving effect to this First Amendment, no Default or Event of Default
shall have occurred and be continuing as of the date hereof.


(d)Borrower shall have paid to Administrative Agent, (i) any fees required to be
paid by Borrower to Administrative Agent for its benefit or the benefit of the
Lenders in connection with the extension of the Original Maturity Date as agreed
to by Borrower and Administrative Agent; and (ii) all other costs and expenses
of Administrative Agent in connection with preparing and negotiating this First
Amendment, including, but not limited to, reasonable attorneys’ fees and costs.


6.Miscellaneous.


(a)All terms, conditions, provisions and covenants in the Loan Documents and all
other documents delivered to Administrative Agent in connection therewith shall
remain unaltered and in full force and effect except as modified or amended
hereby. To the extent that any term or provision of this First Amendment is or
may be deemed expressly inconsistent with any term or provision in any Loan
Document or any other document executed in connection therewith, the terms and
provisions hereof shall control.


(b)Except as expressly provided herein, the execution, delivery and
effectiveness of this First Amendment shall neither operate as a waiver of any
right, power or remedy of Administrative Agent or the Lenders under any of the
Loan Documents nor constitute a waiver of any Default or Event of Default
thereunder.


(c)This First Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings and agreements.


(d)In the event any provisions of this First Amendment shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


(e)This First Amendment shall be governed by and construed according to the laws
of the State of California, without giving effect to any of its choice of law
rules.


(f)This First Amendment shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.


(g)The headings used in this First Amendment are for convenience of reference
only, do not form a part of this First Amendment and shall not affect in any way
the meaning or interpretation of this First Amendment.




[Signatures commence on the next page]














 
5
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower, Administrative Agent and the Lenders have caused
this First Amendment to be executed by their duly authorized officers as of the
date first above written.
ESSEX PORTFOLIO, L.P.,
a California limited partnership


BY:
ESSEX PROPERTY TRUST, INC.,

a Maryland corporation, its general partner


By:    /s/ Daniel J. Rosenberg                    
Name:    Daniel J. Rosenberg
Title:    Senior Vice President






















[Signatures Continue on the Next Page]


[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]
































































 
6
 

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By: /s/ David C. Drouillard
David C. Drouillard, Senior Vice President


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]
















































































 
7
 

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as L/C Issuer, Swing Line Lender and Lender


By: /s/ David C. Drouillard
David C. Drouillard, Senior Vice President


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]


















































































 
8
 

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
as Lender


By: /s/ Jeffrey Kosmo    
Name: Jeffrey Kosmo
Title: Assistant Vice President


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]
















































































 
9
 

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Lender


By: /s/ Michael F. Diemer
Name: Michael F. Diemer
Title: Vice President


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]














































 
10
 

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender


By: /s/ Peter C. Ilovic
Name: Peter C. Ilovic
Title: Vice President


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]














































 
11
 

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender


By: /s/ Ricky Nahal
Name: Ricky Nahal
Title: Vice President


















[Signatures Continue on the Next Page]


[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]
















































































 
12
 

--------------------------------------------------------------------------------





BANK OF THE WEST,
as Lender


By: /s/ Michael Pavao
Name: Michael Pavao
Title: Vice President




By: /s/ Sarah Burns
Name: Sarah Burns
Title: Vice President


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]










































 
13
 

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as Lender


By: /s/ Chad Hale
Name: Chad Hale
Title: Director & Execution Head REGAL


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]














































 
14
 

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Lender


By: /s/ David Bouton
Name: David Bouton
Title: Authorized Signatory


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]


















































 
15
 

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as Lender


By: /s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory


















[Signatures Continue on the Next Page]


[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]












































 
16
 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Lender


By: /s/ Ryan M. Dempsey
Name: Ryan M. Dempsey
Title: Authorized Officer


















[Signatures Continue on the Next Page]






[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]


















































 
17
 

--------------------------------------------------------------------------------





CITY NATIONAL BANK, a national banking association,
as Lender


By: /s/ Jason Tola
Name: Jason Tola
Title: Vice President


















[Signatures Continue on the Next Page]


[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]














































 
18
 

--------------------------------------------------------------------------------





REGIONS BANK,
as Lender


By: /s/ William V. Chalmers
Name: William V. Chalmers
Title: Assistant Vice President


















[Signatures Continue on the Next Page]


[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]














































 
19
 

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as Lender


By: /s/ Brad Bowen
Name: Brad Bowen
Title: Senior Vice President


















[Signatures Continue on the Next Page]


[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]












































 
20
 

--------------------------------------------------------------------------------





BNP PARIBAS,
as Lender


By: /s/ Richard Pace
Name: Richard Pace
Title: Managing Director


By: /s/ Melissa Dyki
Name: Melissa Dyki
Title: Director


















[Signature Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]












































 
21
 

--------------------------------------------------------------------------------





JOINDER PAGE


Essex Property Trust, Inc., a Maryland corporation, as the “Guarantor” under the
Credit Agreement hereby joins in the execution of this First Amendment to make
the affirmations set forth in Section 5 of this First Amendment and to evidence
its agreement to be bound by the terms and conditions of this First Amendment
applicable to it. The party executing this Joinder Page on behalf of Guarantor
has the requisite power and authority, and has been duly authorized, to execute
this Joinder Page on behalf of Guarantor.


ESSEX PROPERTY TRUST, INC.,
a Maryland corporation, as Guarantor




By: /s/ Daniel J. Rosenberg                
Name: Daniel J. Rosenberg
Title: Senior Vice President    






[Joinder Page to First Amendment to Second
Amended and Restated Revolving Credit Agreement]






 
22
 